Citation Nr: 0215978	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-06 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for dislocation of the 
left shoulder with post-traumatic arthritis, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION 

The veteran had active military service from July 1973 to 
July 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In February 2000, the veteran's claims file 
was transferred to the New Orleans, Louisiana, RO.  

In January 2000, a hearing was held before a hearing officer.  
In March 2001, a video-conference hearing was held before the 
undersigned, who was appointed by the Chairman to conduct 
that hearing.  38 U.S.C.A. § 7107(c), (e) (West Supp. 2002); 
38 C.F.R. § 20.700(e) (2002).  Transcripts of those hearings 
are of record.  

In September 2001, the Board remanded this matter to the RO 
for further development.  The appeal has been returned to the 
Board for appellate action.  


FINDINGS OF FACT

1.  The veteran's right hand is dominant.  

2.  The veteran's left (minor) shoulder disability is 
manifested by chronic recurrent subluxation, fibrous union of 
the humerus, osteoarthritis, limitation of motion, and pain.  

3.  The left shoulder disability does not cause marked 
interference with employment or frequent hospitalization.



CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
dislocation of the left shoulder (minor) post-traumatic 
arthritis status post arthroscopy have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.71, 4.71a, Diagnostic Codes 5010-5202 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002), prescribed VA's duties to notify claimants for VA 
benefits of forms and information necessary to submit to 
complete and support the claim, to provide necessary forms, 
and to assist the claimant in the development of evidence.  
VA has promulgated regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2001).  There is no specific claim form required in 
order to claim entitlement to a higher evaluation; therefore, 
there is no issue as to provision of necessary forms for that 
benefit.  

VA must notify a claimant of evidence and information 
necessary to substantiate his claim and must tell him who is 
responsible for getting the evidence.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  When 
the veteran filed his claim for an increased rating in 
October 1998, he identified medical evidence that he felt was 
relevant to his claim and requested VA to obtain that 
evidence.  In December 1998, VA informed the veteran of the 
evidence that it had obtained.  The veteran was provided a 
copy of the July 1999 rating action, which summarized the 
evidence then of record.  The January 2000 Statement of the 
Case informed the veteran of the evidence of record and of 
the relevant regulations.  At the January 2000 and March 2001 
personal hearings evidence required to substantiate the 
veteran's claim was discussed.  In September 2001, the Board 
remanded this matter to obtain additional evidence to support 
the veteran's claim.  In November 2001, VA informed the 
veteran of its and the veteran's responsibility and duty to 
assist in providing and obtaining evidence to substantiate 
the claim.  Specifically, the veteran was informed that it 
was VA's responsibility to assist the veteran in obtaining 
evidence to support his claim including medical records, 
employment records, or records from other Federal agencies.  
The veteran was also informed that a VA examination would be 
scheduled if necessary.  The veteran was requested to provide 
the names and other pertinent information of the person, 
agency, or company that might  have information to support 
his claim.  The July 2002 Supplemental Statement of the Case 
identified the evidence of record and the evidence necessary 
to substantiate the claims.  VA has discharged its duty to 
notify the veteran of the evidence and information necessary 
to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and Social Security Administration (SSA), and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(1-3)).  All VA service department 
medical records and VA outpatient treatment record pertinent 
to the matter at issue are of record.  In addition, the 
veteran has submitted VA medical records and employment 
records in regard to his claim.  VA has discharged its duty 
to obtain evidence on the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA afforded the veteran examinations 
in January 1999 and February 2002.  The examination reports 
contained adequate clinical findings pertinent to the claim 
at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(e)).

Thus, the Board sees no areas in which further development 
may be fruitful. 
The RO has notified the veteran of the requirements of the 
VCAA, and those requirements have been substantially met by 
the RO.  


Increased Rating 


The veteran dislocated his left shoulder during service.  He 
was granted service connection for residuals of dislocation 
of the shoulder in January 1976, and a noncompensable 
evaluation was assigned.  In September 1979, the veteran's 
left shoulder disability was increased to 20 percent and was 
recharacterized as recurrent dislocation of the left 
shoulder.  

Subsequent medical records reflect continuous treatment for 
the veteran's left shoulder disability.  In 1984, he 
underwent a Bristow repair of the left shoulder for recurrent 
dislocation of the shoulder.

In August 1991, the RO granted service connection for 
arthritis of the left shoulder (based on X-ray findings dated 
in August 1991).  The left shoulder disorder was 
recharacterized as dislocation of the left shoulder 
postoperative with traumatic arthritis.  The 20 percent 
disability evaluation was continued.  

In October 1998, the veteran filed a claim for an increased 
rating for the left shoulder disorder.  

VA outpatient treatment records beginning in 1997 reflect 
that that the veteran was seen and treated for his left 
shoulder.  His complaints included left shoulder pain, 
weakness, limitation of motion, and chronic dislocation.  X-
rays of the left shoulder dated in November 1998 revealed, in 
pertinent part, metallic orthopedic hardware and arthritic 
changes of the shoulder.  

At a VA examination dated in January 1999, the veteran 
complained of subluxation, looseness, and pain in the left 
shoulder.  He described a stabbing pain in the left scapula.  
The symptoms increased with weather changes or repetitive 
movements.  It was noted that the veteran used various 
methods of relief including cortisone shots.  On physical 
examination, the examiner observed a well-healed surgical 
scar on the left shoulder.  Flexion of the left shoulder was 
to 87 degrees, abduction to 102 degrees, internal rotation to 
20 degrees, and external rotation was to 30 degrees.  Pain 
was elicited on range of motion measurements.  The diagnosis 
was recurrent dislocation, degenerative joint disease, and 
status post surgery of the left shoulder.  It was noted that 
the veteran had moderate functional loss, inability to lift 
and raise the arms due to pain.  

A VA outpatient treatment note dated in January 1999 shows 
that the veteran had bilateral neuroinstability with 
secondary impingement to long head biceps rupture.  
X-rays of the shoulders dated in January 1999 revealed status 
post surgery of both shoulders; no other osseous 
abnormalities were identified.  X-rays of the left shoulder 
dated in February 1999 revealed arthritic changes of the left 
shoulder and acromioclavicular joint with metallic screw in 
the glenoid process.  In January 2001, the veteran complained 
of left shoulder pain.  It was noted that the veteran had a 
left Bristow in 1985.  A physical examination revealed, in 
pertinent part, that the veteran demonstrated 5/5 muscle 
strength.  The assessment was bilateral osteoarthritis, 
bilateral biceps tendinitis, and bilateral impingement.  In 
March 2001, it was noted that the veteran was right-handed 
that he was working a desk job at a new station.  The veteran 
had had several subluxation episodes on the left shoulder.  
The diagnosis was bilateral shoulder anterior 
microinstability status post right staple capsulorrhaphy and 
left bristow questionable developing glenohumeral and 
osteoarthritis.  It was also determined that the veteran had 
a left long head bicep rupture.  Subsequent outpatient 
records show continued complaints regarding and treatment for 
the veteran's left shoulder disability.  

The record includes studies of the left shoulder dated in 
2000 and 2001.  An X-ray of the left shoulder dated in August 
2000 revealed a metallic orthopedic screw that was 
stabilizing the left scapular glenoid, joint space narrowing 
of the glenohumeral articulation, and granulomatous appearing 
calcifications of the left apex.  X-rays dated in May 2001 
revealed, in pertinent part, a metallic orthopedic screw 
inferior glenoid.  An arthrogram of the left shoulder dated 
in June 2001 revealed a redundancy or dilated axillary pouch 
at recess consistent with sequela from previous shoulder 
dislocation.  It was noted that the glenohumeral capsule was 
basically intact, but showed areas of postoperative fibrosis 
and focal defect along the anterior inferior ligament 
considerably post surgical in nature where a single metallic 
screw was demonstrated.  The studied also showed a dilated or 
enlarged axillary pouch consistent with history of repeated 
anterior subluxation.  There was no indication of rotator 
cuff tear.  

A clinical examination in August 2001 showed tenderness to 
palpation over hardware in both shoulders, limited range of 
motion and tremors with range of motion of the shoulders.  
The examiner noted that the veteran had not improved since a 
prior visit.  There were positive impingements of the both 
shoulders.  Motor strength was 4/5.  The left bicep was 
ruptured.  It was noted that arthrograms showed no evidence 
of adhesive capsulitis or decreased capsular space and that 
X-rays revealed bilateral degenerative joint disease, 
glenohumeral osteoarthritis.  The assessment was status post 
surgical treatment for bilateral shoulder dislocations with 
degenerative joint disease of the shoulders, bilaterally.  
The veteran was provided various treatment plans for the left 
shoulder.  In October 2001, it was noted that the veteran had 
improved in range of motion maneuvers with physical therapy 
treatment.  The veteran indicated that medication helped to 
decrease the pain.  He continued to have weekly subluxation 
episodes on both shoulders.  On physical examination, range 
of motions findings of the left shoulder were as follows: 
forward flexion was to 100 degrees, abduction to 80 degrees, 
external rotation 20 degrees, external rotation (at 90 
degrees) was 75 degrees; internal rotation was to the sacrum. 
There was no tenderness at the acromioclavicular joint.  The 
examiner observed tenderness at the cuff (+1) and bicep (+2).  
Muscle strength was +5 on external rotation, internal 
rotation, abdominal push.  Muscle strength was -5 on external 
rotation at 90 degrees.  The examiner noted mild left 
posterior shoulder atrophy with mild left winging and 
bilateral crepitation.  The impression was bilateral 
glenohumeral osteoarthritis, acromioclavicular osteoarthritis 
and status post left bristow.  

At a VA compensation examination in February 2002, the 
veteran reported recurrent dislocations of his shoulder, 
pain, weakness, stiffness (during cold or excessively humid 
weather), tenderness, heat, instability, a sensation of 
locking, fatigability, and lack of endurance.  He denied 
having any redness.  During a flare-up, the veteran rated the 
pain between 5-10 on a scale of 10 with 10 being the worst 
possible pain.  He experienced that level of pain four times 
per week and the duration varied depending upon the degree of 
subluxation or the degree of range of motion attempted with 
the left shoulder.  Factors that precipitated the pain 
include excessive range of motion and repetitive motion such 
as reaching, writing, and operating the camera that he used 
as a cameraman.  Factors that alleviated the pain include 
physical therapy treatment and heating pads.  As to 
functional impairment, the veteran indicated that his current 
employment as a cameraman with a television station caused 
his discomforts and pain.  Operating the camera from 
different angles, the veteran stated exacerbated the left 
shoulder; however, straight angle shots did not cause 
problems.  Because of his left shoulder disability, the 
veteran reported that he did not mow his lawn, that he 
avoided carrying groceries weighing over 10 pounds in one 
grocery bag, and that he has stopped playing the keyboard and 
guitar.  

On physical examination, the examiner observed that the 
veteran was able to undress himself.  The veteran was wearing 
a button down shirt.  The examiner noted that the veteran 
unbuttoned his shirt with his right hand and removed his 
right arm from the shirt first then the left arm.  It was 
noted that the veteran did not wear undershirts because of 
the difficulty in removing pullover items.  There was a well-
healed surgical scar on the left shoulder without any 
evidence of elevation or depression.  There was tenderness to 
palpation of both shoulders and asymmetry of the shoulders.  
His left shoulder muscles were somewhat atrophied.  There was 
muscle tenderness of the shoulders that extended over both 
clavicles to the deltoid region down to the biceps tendon, 
particularly on the left.  For excessive ranges of motion 
(beyond that which felt comfortable), the veteran stated that 
he experienced excruciating pain.  The veteran demonstrated 
pronounced crepitus of the left shoulder.  

A posterior view of the left shoulder showed a dimpling in 
the superior most aspect of the left scapula.  The dimpled 
area was approximately 1.5 centimeters (cm) and was tender to 
touch.  There was no erythema and no fluctuance.  The 
examiner suggested atrophy in the scapular region.  With 
abduction and external rotation maneuvers of removing the 
left upper extremity from the body, the veteran developed a 
mild winging of the left scapula indicative of weakening of 
the scapula and left shoulder girdle.  The veteran complained 
of pain with the maneuvers on the left side.  At 
approximately 50 degrees of abduction of the left upper 
extremity, the veteran stated that he was "feeling as though 
his shoulder was going to slip out of socket."  His anatomy 
normalized posteriorly when both arms returned to the neutral 
position at his sides.  

The veteran had limited motor strength of the left shoulder:  
motor strength was approximately 4+/5+ in comparison to the 
right shoulder.  The veteran demonstrated more motor strength 
on the left when performing maneuvers involving the left 
upper extremity on internal rotation or adduction.  On 
maneuvers of external rotation, forward flexion, or abduction 
beyond a 50 degree angle, the veteran demonstrated decreased 
motor strength.  He complained of tenderness and pain.  The 
veteran developed pronounced tremors of left upper extremity 
when resisting force applied by the examiner.  He exhibited 
guarding of the left shoulder with abduction and external 
rotation at the level of the shoulder.  He demonstrated 
severe weakness of the left biceps tendon and lacked 
endurance to the examiners force applied to the left forearm 
midway to prevent the veteran from supinating his arm while 
he attempted to rotate externally.  The left bicep gave way 
immediately, and the veteran complained of pain and weakness 
in the left shoulder region.  

Sensation appeared to be intact, except for the posterior 
aspect of the left arm region which was from the axillary 
region down along the triceps muscles towards the elbow.  
Sensation was present, but diminished in comparison to the 
normal sensation that the veteran appeared to have on the 
left forearm and other areas of the body.  The veteran's grip 
was essentially symmetrical and good.  

The diagnosis was status post left shoulder Bristow procedure 
in 1985 secondary to recurrent anterior shoulder 
dislocations, residuals including chronic pain, recurrent 
subluxation suggestive of compromised stability of the 
Bristow procedure, decreased sensation along the posterior 
aspect of the left shoulder along the triceps muscle to the 
elbow, decreased range of motion, bilateral shoulder 
osteoarthritis, left long head of the biceps tendon rupture, 
and bilateral biceps tendonitis.  As to the veteran's 
prognosis, the examiner essentially opined that the veteran 
will experience a progressive decline of his functional 
ability regarding his left shoulder as he has subluxations 
which indicated that the left shoulder procedure had lost 
some stability.  The examiner noted that the subluxations 
contribute to the pain and discomfort on various maneuvers 
and force the veteran to limit his range of motion of the 
left shoulder.  The examiner noted that the June 2001 
arthrogram showed that the veteran appeared to be having 
anterior subluxation along the anterior aspect of the neck of 
the scapula.  By examination, the veteran exhibited guarding 
of any arm movement that required abduction, external 
rotation, or movement of the arm beyond at least a 45-50 
degree angle of abduction from his body on the left.  As a 
result of the Bristow procedure on the left shoulder, the 
veteran had developed fibrous union of the humerus of the 
left shoulder which had produced osteoarthritis.  

The report of a VA clinic examination dated in May 2002 
reveals that the veteran was working as a cameraman at a news 
station.  The veteran reported pain greater in the left 
shoulder than right and clicking in the left shoulder.  It 
was noted the veteran was seen regularly in therapy and 
reported doing exercises two to three times per week.  He 
plateaued in range of motion with the therapy.  The veteran 
reported that medication helped to relieve his shoulder pain.  
It was noted that the veteran had weekly subluxation episodes 
in both shoulders, but no complete dislocations.  Three weeks 
ago he had a flare-up with pain after raising a camera.  The 
veteran also reported cracking in the left shoulder.  On 
physical examination, forward flexion of the left shoulder 
was to 100 degrees, abduction was to 80 degrees, external 
rotation to 30 degrees; external rotation (at 90 degrees) was 
to 75 degrees.  Internal rotation was to the sacrum.  There 
was tenderness at the biceps.  There was 1+ impingement on 
forward flexion and external rotation, and 2+ impingement at 
internal rotation and adduction.  Strength of the left 
shoulder was +5 on external rotation, internal rotation, and 
abduction push.  Strength was -5 on external rotation (at 90 
degrees).  Stability of the left shoulder was 20 percent.  
The examiner observed mild posterior shoulder atrophy with 
bilateral poor scapular rhythm and bilateral sacroanterior 
crepitation.  The diagnostic impression was bilateral 
glenohumeral osteoarthritis, acromioclavicular 
osteoarthritis, status post left Bristow, left long head of 
biceps rupture.  

The veteran provided testimony at a personal hearing before a 
hearing officer in January 2000 and before the Board in March 
2001.  At those hearings, the veteran primarily testified 
that the symptoms associated with his left shoulder 
disability were more disabling than currently evaluated.  The 
veteran maintains that he experiences recurrent subluxation, 
weakness, limitation of motion, and pain in the left 
shoulder.  

In an action dated in July 2002, the RO increased the 
disability evaluation for the veteran's left shoulder 
disability to 40 percent, effective September 1998.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report to enable VA to make 
a more precise evaluation of the level of disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Examinations on which ratings are based must 
reflect the anatomical damage and functional loss with 
respect to all these elements.  Functional loss may be 
attributed to several factors, one of which is pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant; weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2001).  As regards the joints the factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Inquiry will be directed, but not 
limited to, excess fatigability, pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are related considerations.  
38 C.F.R. § 4.45 (2001).  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran's left shoulder is considered the 
minor shoulder in that the evidence shows that the veteran is 
right-handed.  

The veteran's left shoulder disability is currently evaluated 
as 40 percent disabling under a hyphenated diagnostic code, 
Diagnostic Code 5010-5202.  Diagnostic Code 5010 refers to 
arthritis due to trauma, substantiated by X-ray findings and 
rated as arthritis, degenerative which is governed by 
Diagnostic Code 5003.  Degenerative arthritis must be rated 
according to limitation of motion of the affected joint; 
thus, the veteran's left shoulder disorder is evaluated 
according to the criteria pertinent to limitation of motion 
of the arm.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. 4.71a, Code 5003 (2001).  

Under 38 C.F.R. § 4.71a, Plate I (2001), 90 degrees 
constitutes shoulder level and 180 degrees constitutes full 
range of flexion and abduction of the shoulder.

Under Diagnostic Code 5201, limitation of motion of the 
(minor) arm to 25 degrees from the side warrants a 30 percent 
disability evaluation, limitation midway between the side and 
shoulder level or at shoulder level warrants a 20 percent 
disability evaluation.  

In this matter, it has been argued (at the veteran's personal 
hearing) that the veteran is entitled to a separate 
disability evaluation because of the limitation of motion of 
the left shoulder.  The current medical evidence (May 2002 VA 
examination report) shows that the veteran was able to abduct 
to 80 degrees, which means that he has limitation slightly 
below shoulder level.  However, the veteran is currently 
rated at 40 percent for his left shoulder disability pursuant 
to Diagnostic Code 5202, and the evidence demonstrates that 
the veteran's disability is primarily manifested by 
subluxation of the left shoulder.  The VA examiner in 
February 2002 found that the subluxations force the veteran 
to limit his range of motion.  In this matter is not possible 
to evaluate the veteran's left shoulder disability under both 
Diagnostic Code 5201 and 5202 as each of these codes 
incorporates limitation of motion as a manifestation of 
disability.  Therefore, to evaluate the left shoulder under 
both codes would constitute pyramiding, or evaluating the 
same disability twice.  This is not permitted.  38 C.F.R. 
§ 4.14 (2001).  Therefore, the veteran is not entitled to a 
separate disability evaluation based on limitation of motion 
of the left shoulder.  

Diagnostic Code 5202 pertains to impairment of the humerus.  
Pursuant to Diagnostic Code 5202, loss of head of the humerus 
(flail shoulder) is evaluated as 70 percent disabling for the 
minor side.  Nonunion of the humerus (false flail joint) is 
evaluated as 50 percent disabling for the minor side.  
Fibrous union of the humerus of the minor side is evaluated 
as 40 percent disabling.   

As to the application of the diagnostic codes 5202, the 
assignment of a higher disability evaluation is not 
warranted.  The evidence establishes that the veteran's left 
shoulder disability is manifested by subluxation, pain on 
motion, and limitation of motion.  The VA examiner in 
February 2002 determined that the veteran has a fibrous union 
of the humerus of the left shoulder as a result of a 
procedure (Bristow) that was performed on the left shoulder.  
Accordingly, the veteran was awarded the 40 percent 
disability evaluation based on fibrous union of the humerus 
to the left shoulder in July 2002.  In the absence of 
clinical evidence of nonunion of the humerus or loss of head 
of the humerus, the assignment of higher disability 
evaluations under Diagnostic Code 5202 is not warranted.  

Diagnostic Code 5200 which pertains to ankylosis of the 
scapulohumeral articulation may be considered in this matter.  
However, the evidence does not reflect that the veteran has 
ankylosis of the scapulohumeral articulation.   Therefore, 
diagnostic code 5200 is not for application in this matter.  

In evaluating a joint rated on limitation of motion, it is 
appropriate to consider the degree of functional impairment 
attributable to pain on use or during flare-up. Deluca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2001).  The Board recognizes that the veteran's testimony 
that his left shoulder disability interferes with his 
functional abilities, and the medical evidence supports the 
veteran's contentions.  While the medical evidence 
establishes that the veteran has serious functional 
impairment, fatigability, and weakness as result of the left 
shoulder disability, the Board finds that the currently 
assigned 40 percent disability evaluation adequately 
contemplates the veteran's overall functional loss.    

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  In exceptional 
cases where the schedular evaluation is found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  In this case, there 
is no evidence that the veteran's service-connected left 
shoulder disability has caused marked interference with 
employment (i.e. beyond that contemplated in the schedular 
evaluations).  The evidence shows that the veteran in 
currently employed as a cameraman.  In addition, the evidence 
does not establish that the service-connected left shoulder 
disability has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, there is no basis for 
referral to appropriate authority for consideration of an 
extraschedular evaluation.  There is no evidence that the 
schedular criteria are inadequate to evaluate the veteran's 
disability at any time during this evaluation period.  
38 C.F.R. § 3.321(b)(1).  

For all the foregoing reasons, the claim for a higher 
evaluation for the veteran's service-connected disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991) 
; Gilbert v. Derwinski, 1 Vet. App. 49, 55057 (1991).  In 
addition, the preponderance of the evidence is against a 
referral for consideration on an extraschedular basis.  


ORDER

Entitlement to an increased rating for dislocation of the 
left shoulder with post-traumatic arthritis is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

